 

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (the “Agreement”), is made and entered on
March 31, 2008, and is effective as of April 1, 2008 (the “Effective Date”), by
and between Express Scripts, Inc., a Delaware corporation (the “Company”), and
George Paz (“Executive”).
 
WHEREAS, Executive is now and has been employed by the Company as President and
Chief Executive Officer pursuant to the terms of that certain Executive
Employment Agreement dated as of April 11, 2005 (effective as of April 1, 2005),
as amended (the “Prior Agreement”); and
 
WHEREAS, the Prior Agreement is scheduled to expire on March 31, 2008 and the
Company and Executive mutually desire to replace the Prior Agreement upon such
expiration with this Agreement to provide for the continued employment of
Executive on the terms and conditions set forth herein, all effective as of the
Effective Date;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
As used herein, the following terms shall have the following meanings:
 
1.1           “Accrued Rights” has the meaning set forth in Section 4.1.
 
1.2           “Annual Base Salary” means the base salary set forth in Section
3.1 hereof.
 
1.3           “Annual Bonus” means Executive’s annual bonus granted pursuant to
the Annual Bonus Plan, as described in Section 3.2 hereof.
 
1.4           “Annual Bonus Plan” means the annual bonus program established for
senior executives by the Board of Directors of the Company (the “Board”) or by
the Committee, as adopted or amended from time to time.
 
1.5           “Bonus Potential” means the maximum bonus amount Executive could
receive pursuant to Section 3.2 hereof for achieving % of “base” or “targeted”
performance goals established by the Board or Committee under the Annual Bonus
Plan with respect to the applicable fiscal year; provided, however, in no event
shall Executive’s Bonus Potential for the year in which the Bonus Potential is
being determined (a) be less than 130% of Executive’s Annual Base Salary as in
effect on January 1 of such year or (b) take into account, or include in any
way, any increase in Executive’s bonus amount due to the Company exceeding its
“base” or “target” goals for such year (e.g., if Executive’s “base” or “target”
Bonus Potential is stated at $50,000, but Executive is eligible to receive more
than $50,000 if certain targets are exceeded then Executive’s Bonus Potential
for purposes of this definition is $50,000).
 
1.6           “Cause” means:
 
 
 (a)
any act or acts by Executive, whether or not in connection with his or her
employment by the Company, constituting, or Executive’s conviction or plea of
guilty or nolo contendere (no contest) to, (i) a felony under applicable law or
(ii) a misdemeanor involving moral turpitude;

 
 
(b)
any act or acts of gross dishonesty or gross misconduct in the performance of
Executive’s duties hereunder;

 
 
(c)
any willful malfeasance or willful misconduct by Executive in connection with
Executive’s duties hereunder or any act or omission which is materially
injurious to the financial condition or business reputation of the Company or
its affiliates; or

 
 
(d)
any breach by Executive of the provisions of Sections 5.1 through 5.3 of this
Agreement, or of the terms and provisions of the Nondisclosure and
Noncompetition Agreement (as defined in Section 1.18 hereof).

 
Notwithstanding the foregoing, the event(s) described in clause (c) of this
Section 1.6 shall not be deemed to constitute “Cause” if such event is (i)
primarily the result of bad judgment or negligence on the part of Executive not
rising to the level of gross negligence; or (ii) primarily because of an act or
omission believed by Executive in good faith to have been in, or not opposed to,
the interests of the Company and its affiliates.
 
1.7           “Change in Control” means a Change in Control as that term is
defined in the Incentive Plan (as defined in Section 1.16 hereof).
 
1.8           “Code” means the Internal Revenue Code of 1986, as amended.
 
1.9           “Committee” means the Compensation and Development Committee of
the Board.
 
1.10           “Covered Payments” means the amounts described in Section 6.12(a)
hereof.
 
1.11           “Disability” has the meaning ascribed to such term in the
Incentive Plan.
 
1.12           “Effective Date” means the date specified in the recitals to this
Agreement.
 
1.13           “Employment Period” means the Initial Employment Period (as
defined in Section 1.17 hereof) plus any additional Renewal Periods (as defined
in Section 1.20 hereof).
 
1.14           “Excise Tax” means the excise tax imposed by Section 4999 of the
Code or any similar state or local tax that may be imposed.
 
1.15           “Good Reason” means the occurrence of any one or more of the
following:
 
(a)           Any material breach by the Company of any of the provisions of
this Agreement or any material failure by the Company to carry out any of its
obligations hereunder;
 
(b)           The Company’s requiring Executive to be based at any office or
location more than 50 miles from One Express Way, Saint Louis, Missouri (the
“Current Headquarters”), except for travel reasonably required in the
performance of Executive’s responsibilities to the extent substantially
consistent with Executive’s business travel obligations;
 
(c)           Any substantial and sustained diminution in Executive’s authority
or responsibilities from those described in Section 2.3 hereof; provided,
however, notwithstanding the foregoing, (i) in the event a Change in Control
shall occur which results in the Company becoming a subsidiary of another
pharmacy benefit management company (“PBM”), or which is in the form of a merger
in which the surviving corporation or entity is a PBM  (x) so long as Executive
is offered a position as an officer of the parent PBM (or surviving corporation
or entity) with duties and responsibilities which are not inconsistent in any
material adverse respect with his or her duties and responsibilities immediately
prior to such Change in Control, and such position is based at an office or
location not more than 50 miles from the Current Headquarters, such change in
position shall not constitute Good Reason, but (y) if Executive is not offered a
position as an officer of the parent PBM or surviving corporation or entity as
described in (x), a substantial and sustained diminution in Executive’s
authority or responsibility shall be deemed to have occurred; or (ii) in the
event a Change in Control shall occur which results in the Company becoming a
subsidiary of a non-PBM or is in the form of a merger in which the surviving
corporation or entity is not a PBM, failure to receive an offer to serve as an
officer of the non-PBM parent or surviving corporation or entity shall not
constitute Good Reason provided Executive’s duties subsequent to the Change in
Control are not inconsistent in any material adverse respect with his or her
duties immediately prior to the Change in Control, and such position is based at
an office or location not more than 50 miles from the Current Headquarters;
 
(d)           The failure by the Company to continue to provide Executive with
substantially similar perquisites or benefits Executive enjoyed in the aggregate
under the Company’s benefit programs (other than long-term incentive
compensation programs), such as any of the Company’s pension, savings, vacation,
life insurance, medical, health and accident, or disability plans in which he or
she was participating at the time of any such discontinuation (or,
alternatively, if such plans are amended, modified or discontinued,
substantially similar equivalent benefits thereto in the aggregate), or the
taking of any action by the Company which would directly or indirectly cause
such benefits to be no longer substantially equivalent in the aggregate to the
benefits in effect immediately prior to taking such action; provided, that any
amendment, modification or discontinuation of any plans or benefits referred to
in this subsection (d) hereof that generally affect substantially all other
domestic salaried employees of the Company who were eligible to participate, and
participated, in the affected Company benefit program(s) shall not be deemed to
constitute Good Reason; and
 
(e)           The timely delivery by the Company to the Executive of notice
under Section 2.2, indicating that the Company does not desire to renew this
Agreement for an additional Renewal Period, unless the Employment Period during
which such notice is delivered is scheduled to end after the Executive has
attained the age of 65;
 
provided that the events described in Section 1.15 (a), (b), (c) or (d) above
shall only constitute Good Reason if the Company fails to cure such event within
30 days after receipt from Executive of written notice of the event which
constitutes Good Reason; and provided further that, “Good Reason” shall cease to
exist for an event on the 120th day following the later of its occurrence or
Executive’s knowledge thereof, unless Executive has given the Company written
notice thereof prior to such date.
 
Notwithstanding anything to the contrary set forth in this Section 1.15, the
Company’s appointment of a new President to succeed Executive with Executive’s
consent (which consent shall not be unreasonably withheld) shall not constitute
Good Reason.
 
1.16           “Incentive Plan” means the Express Scripts, Inc. 2000 Long-Term
Incentive Plan, as amended from time to time.
 
1.17           “Initial Employment Period” has the meaning set forth in Section
2.2 hereof.
 
1.18           “Nondisclosure and Noncompetition Agreement” means the Form of
Nondisclosure and Noncompetition Agreement entered into by and between Executive
and the Company dated as of January 29, 1998.
 
1.19           “Payment Cap” means the maximum amount described in Section
6.12(b) hereof.
 
1.20           “Renewal Period” has the meaning set forth in Section 2.2 hereof.
 
1.21           “Retirement” means the voluntary termination of employment by
Executive on or after attaining age 59 1/2.
 
1.22           “Severance Benefit” means a severance payment in an amount equal
to:
 
(a)           eighteen (18) months of Executive’s Annual Base Salary as in
effect immediately prior to the Termination Date, plus
 
(b)           an amount equal to one hundred fifty percent (150%) of the product
of (i) Executive’s Bonus Potential for the year in which the Termination Date
occurs (the “Termination Year”), multiplied by (ii) the average percentage of
the Bonus Potential earned by the Executive for the three (3) full years
immediately preceding the Termination Year, (or such shorter period if Executive
was employed by the Company for less than three (3) full years and received, or
was eligible to receive, a bonus during such period), which product shall be
prorated for the portion of the Termination Year in which Executive was employed
by the Company; provided, however, that such product shall not be prorated if
the Termination Date occurs within one year following a Change in Control Date
(as defined in the Incentive Plan).  Notwithstanding anything to the contrary
herein, neither the three-year average percentage of Bonus Potential described
in (ii) above, nor the percentage of Bonus Potential for any single year used to
compute such three-year average, may exceed 100%; provided, however, that there
shall be no such 100% maximum for the three year average, or for any single
year, if the Termination Date occurs within one year following a Change in
Control Date.
 
1.23           “Tax Reimbursement Payment” means the payment described in
Section 6.12(c) hereof.
 
1.24           “Termination Date” means the effective date of termination of
Executive’s employment as determined in accordance with Section 4.5 hereof.
 
1.25           “Welfare Benefit” has the meaning set forth in Section 4.2.
 
ARTICLE II
TERM/POSITION
 
2.1           Employment; Effectiveness of Agreement.  Effective as of the
Effective Date, the Company hereby employs Executive, and Executive hereby
accepts such employment, according to the terms and conditions set forth in this
Agreement.
 
2.2           Term.  Subject to the provisions of Sections 4.1 through 4.5 of
this Agreement, the term of Executive’s employment hereunder shall commence on
the Effective Date and continue through March 31, 2011 (the “Initial Employment
Period”).  This Agreement may be extended by the Company and Executive beyond
the Initial Employment Period (any such additional period, a “Renewal Period”)
upon the mutual written agreement of the Company and Executive.  The Initial
Employment Period and any Renewal Periods, if any, shall constitute the
“Employment Period” for purposes of this Agreement.  If there are no Renewal
Periods, then the Employment Period shall have the same meaning as Initial
Employment Period.  Except as set forth in Section 6.1 hereof, upon termination
of Executive’s employment with the Company in accordance with the terms hereof
or upon termination of the Initial Employment Period or the Employment Period
without extension thereof, this Agreement shall terminate and no longer be of
any force or effect.


2.3           Position and Duties.  Executive shall hold the position of
President and Chief Executive Officer and shall report to, and at all times be
subject to the lawful direction of, the Board of Directors of the
Company.  Additionally, Executive shall serve as a member of the executive staff
and participate in the strategic decision-making of the Company from time to
time. If requested, Executive shall also serve as a member of the Board without
additional compensation.  During the Employment Period, Executive shall devote
his or her best efforts and his or her full business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business affairs of the Company. Executive shall perform his
or her duties and responsibilities to the best of his or her abilities in a
diligent, trustworthy, businesslike and efficient manner. Nothing herein shall
preclude Executive from, (a) subject to the prior written consent of the Board,
or an appropriate committee of the Board, serving on any for-profit corporate or
governmental board of directors (b) serving on the board of, or working for, any
charitable, not-for-profit or community organization, (c) pursuing his or her
personal, financial and legal affairs, or (d) pursuing any other activity;
provided that Executive shall not engage in any other business, profession,
occupation or other activity, for compensation or otherwise, which would violate
the provisions of Section 5.1 or would, in each case, and in the aggregate,
otherwise conflict or interfere with the performance of Executive’s duties and
responsibilities hereunder, either directly or indirectly, without the prior
written consent of the Board or an appropriate committee of the Board.
 
2.4           New President.  The appointment of a different person to the
office of President of the Company during the term of this Agreement shall not
constitute “Good Reason” for Executive’s termination of employment hereunder,
provided such person reports to and is subject to the direction of Executive in
Executive’s capacity as Chief Executive Officer.
 
ARTICLE III
COMPENSATION AND BENEFITS
 
3.1           Annual Base Salary.  During the Employment Period, the Company
shall pay Executive a base salary (the “Annual Base Salary”) at the annual rate
of Nine Hundred Fifty Thousand Dollars ($950,000.00), which shall be payable in
regular installments in accordance with the Company’s usual payroll practices
and shall be subject to deductions for customary withholdings, including,
without limitation, federal, state and local withholding taxes, social security
taxes and Medicare taxes. Executive shall be eligible for such merit-based
increases in Executive’s Annual Base Salary, if any, as may be determined from
time to time in the sole discretion of the Board or the Committee; provided that
any such increase shall not serve to limit or reduce any other obligation to
Executive under this Agreement. The term “Annual Base Salary” as used in this
Agreement shall refer to the Annual Base Salary as in effect from time to time
during the Employment Period. Executive’s Annual Base Salary shall not be
reduced after any such increase without Executive’s express written consent.
 
3.2           Annual Incentive Compensation.  Executive shall be eligible to
participate in the Company’s Annual Bonus Plan established for senior executives
by the Board or the Committee. The size of Executive’s bonus opportunity, which
for any calendar year shall be no less than 130% of Executive’s Annual Base
Salary as in effect on January 1 of such year, and the terms of Executive’s
participation in the Annual Bonus Plan shall be determined based on the terms
and conditions of the Annual Bonus Plan, subject to adjustment as described
therein, and in accordance with any bonus award agreement
thereunder.  Executive’s Annual Bonus shall be subject to deductions for
customary withholdings, including, without limitation, federal, state and local
withholding taxes, social security taxes and Medicare taxes
 
3.3           Participation in Benefit Plans.  During the Employment Period,
Executive shall be entitled to participate in the Company’s employee benefit
plans (other than bonus and incentive plans) as in effect from time to time, on
the same basis as those benefits are generally made available to similarly
situated senior executives of the Company.
 
3.4           Restricted Stock, Stock Options and Other Equity Awards and
Deferred Compensation.  Executive may receive restricted stock, stock options
and other equity awards and deferred compensation, to the extent determined by
the Company, Board or Committee, as applicable, from time to time.  The terms of
any such award shall be documented in a separate award notice or agreement.
 
3.5           Business Expenses.  During the Employment Period, Executive shall
be reimbursed for all reasonable expenses incurred by him or her in performing
his or her duties hereunder provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.
 
3.6           Perquisites.  During the Employment Period, Executive shall be
entitled to receive such perquisites and fringe benefits which similarly
situated executives of the Company are entitled to receive and such other
perquisites which are suitable to the character of Executive’s position with the
Company and adequate for the performance of Executive’s duties hereunder.
 
ARTICLE IV
TERMINATION OF EMPLOYMENT
 
4.1           Termination by the Company for Cause; Termination by Executive
Other Than for Good Reason or Retirement.  If the Employment Period and
Executive’s employment under this Agreement is terminated by the Company for
Cause or by Executive other than for Good Reason or Retirement, prior to the
scheduled expiration of the Employment Period, Executive shall be entitled to
receive:
 
(a)           The Annual Base Salary through the Termination Date;
 
(b)           Reimbursement for any unreimbursed business expenses properly
incurred by Executive in accordance with Company policy prior to the Termination
Date; and
 
(c)           Such employee benefits, if any, to which Executive may be entitled
under the employee benefit plans of the Company, including rights with respect
to any restricted stock, stock option and other equity awards or any deferred
compensation, subject to the terms and conditions of the applicable plan, award,
agreement or notice, if relevant (the amounts described in clauses (a) through
(c) hereof being referred to as the “Accrued Rights”).
 
Following such termination of Executive’s employment hereunder pursuant to this
Section 4.1, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
 
4.2           Termination by the Company Other Than for Cause or Disability;
Termination by Executive for Good Reason.
 
(a)           If the Employment Period and Executive’s employment under this
Agreement is terminated by the Company prior to the scheduled expiration of the
Employment Period other than for Cause or Disability, or Executive terminates
his or her employment prior to the end of the Employment Period for Good Reason,
Executive shall be entitled to receive:
 
(i)       The Accrued Rights;
 
(ii)       Any Annual Bonus earned for a previously completed fiscal year but
unpaid as of the Termination Date, which Annual Bonus shall be payable to the
extent the corporate bonus pool is approved by the Committee;
 
 (iii)  A Severance Benefit pursuant to the terms and conditions set forth in
Section 4.2(b) below; and
 
(iv)  The Company will reimburse the Executive for Executive’s cost of
continuing medical insurance under COBRA, or, following the expiration of the
COBRA period, equivalent medical insurance coverage, for Executive, Executive’s
spouse and any eligible dependents of Executive until the earlier of (A)
thirty-six (36) months after the Termination Date, or (B) such time as Executive
becomes eligible for group insurance from another employer (the “Welfare
Benefit”).
 
(b)           The Company shall pay the Severance Benefit, without interest
thereon, in eighteen (18) substantially equal monthly installments, which
installments shall be payable on the first day of each month, with the first
installment payable in the first full month commencing fifteen (15) days after
the Termination Date.  Notwithstanding the foregoing, in the event that
Executive is determined to be a specified employee in accordance with Section
409A of the Code and the regulations and other guidance issued thereunder for
purposes of the Severance Benefit, the Severance Benefit shall begin on the
first payroll date which is more than six months following the date of his or
her separation from service; provided, that this sentence shall apply only to
the extent required to avoid Executive's incurrence of any additional tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder.  Payment of the Severance Benefit is subject to
deductions for customary withholdings, including, without limitation, federal,
state and local withholding taxes, social security taxes and Medicare taxes.
Executive shall not be under any duty to mitigate damages in order to be
eligible to receive the Severance Benefit.
 
(c)           Notwithstanding the foregoing, Executive agrees that payment of
the Severance Benefit is contingent upon the following:
 
(i)           In the event of breach by Executive of Sections 5.1 through 5.3
hereof (or any breach of any agreements in the release described in Section
4.2(c)(ii) below, or in the Nondisclosure and Noncompetition Agreement),
Executive shall reimburse the Company for all compensation or other amounts
previously paid, allocated, accrued, delivered or provided by the Company to
Executive pursuant to Section 4.2 (a)(ii) hereof and the Company shall be
entitled to discontinue the future payment, delivery, allocation, accrual or
provision of the Severance Benefit, the Welfare Benefit, and such other
compensation, including any deferred or equity compensation, as reflected in the
terms of any plan, notice or agreement evidencing such other compensation,
except to the extent prohibited by applicable law.
 
(ii)           No later than thirty (30) days after the Termination Date,
Executive must execute and deliver a general release releasing all claims
against the Company (other than those specifically described in the below
proviso) in such form and containing such terms as the Company may reasonably
prescribe; provided, however, that it shall not be a condition to the
Executive’s receipt of the Severance Benefit that the Executive release the
Company from any of the following:
 
(A)           the obligations of the Company described in Article IV of the
Agreement; or
 
(B)           any vested rights that the Executive may have with respect to any
benefits, rights or entitlements under the terms of any employee benefit
programs of the Company to which the Executive is or will be entitled by virtue
of his or her employment with the Company or any of its subsidiaries, and
nothing in the release will prohibit or be deemed to restrict the Executive from
enforcing his or her rights to any such benefits, rights or entitlements; or
 
(C)           the Executive’s right to indemnification to the extent provided in
the Company’s Certificate of Incorporation and/or bylaws.
 
Following such termination of Executive’s employment hereunder pursuant to this
Section 4.2, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
 
4.3           Termination Due to Death, Disability  or Retirement.  If the
Employment Period and Executive’s employment under this Agreement are terminated
due to Executive’s death, Disability or Retirement prior to the scheduled
expiration of the Employment Period, Executive or Executive’s estate, as
applicable, will receive (a) the Accrued Rights plus any Annual Bonus earned for
a previously completed fiscal year but unpaid as of the Termination Date which
Annual Bonus shall be payable to the extent the corporate bonus pool is approved
by the Committee; provided, however, that, in the event of Executive’s death,
the Company agrees to abide by previously received written instructions from the
Executive directing the Company to pay the Accrued Rights and/or the accrued but
unpaid Annual Bonus to a living trust or similar estate planning vehicle of
Executive, provided such trust or similar vehicle is still in existence at the
time of Executive’s death, except to the extent prohibited by law, and except as
may otherwise be required or directed by any applicable employee benefit plan;
and (b) reimbursement for the Welfare Benefit.  Following such termination of
Executive’s employment hereunder pursuant to this Section 4.3, Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.  Further, notwithstanding the specific terms of the Incentive Plan,
with respect to any grants made to the Executive under the Incentive Plan during
the term of this Agreement, a proper Retirement by Executive under this
Agreement shall be deemed to be a Retirement under the Incentive Plan.


4.4           Expiration of the Employment Period.


(a)           In the event either party elects not to extend the Employment
Period pursuant to Section 2.2, unless Executive’s employment is earlier
terminated pursuant to Sections 4.1 through 4.3, Executive’s term of employment
hereunder (whether or not Executive continues as an employee of the Company
thereafter) shall be deemed to close on the close of business on the day
immediately preceding the next scheduled Anniversary Date and Executive shall be
entitled to receive the Accrued Rights, plus any Annual Bonus earned for a
previously completed fiscal year  (including a fiscal year which ends on the on
the Termination Date) but unpaid as of the Termination Date, which Annual Bonus
shall be payable to the extent the corporate bonus pool is approved by the
Committee.
 
(b)           Unless the parties otherwise agree in writing executed subsequent
to the Effective Date, continuation of Executive’s employment with the Company
beyond the expiration of the Employment Period shall be deemed an employment
at-will and, subject only to Section 6.1, shall not be deemed to extend any of
the provisions of this Agreement and Executive’s employment may thereafter be
terminated at will by either Executive or the Company.
 
Following such termination of Executive’s employment hereunder pursuant to this
Section 4.4, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
 
4.5           Notice of Termination.  For purposes of this Agreement, any
purported termination of Executive’s employment by the Company or by Executive,
shall be communicated by written “Notice of Termination” to the other party
hereto in accordance with Section 6.2 hereof. Any Notice of Termination shall
set forth (a) the effective date of termination (for purposes of determining
Executive’s entitlement to benefits hereunder), which, in the case of a
termination by Executive pursuant to Section 4.1, a termination by either party
pursuant to Section 4.2, or a Termination by Executive for Retirement pursuant
to Section 4.3 shall not be less than fifteen (15) days after the date the
Notice of Termination is delivered; (b) the specific provision in this Agreement
relied upon; and (c) in reasonable detail, the facts and circumstances claimed
to provide a basis for such termination.  If the Company terminates Executive’s
employment pursuant to Section 4.1 or due to Executive’s Disability pursuant to
Section 4.3 hereof, the Termination Date shall be the date upon which the
Company notifies Executive of such termination. If the Company terminates
Executive’s employment pursuant to Section 4.2, or if Executive terminates
employment pursuant to Section 4.1, 4.2 or 4.3 hereof, the Termination Date
shall be Executive’s last full day of work prior to the effectiveness of such
termination.  If the Agreement is terminated pursuant to Section 4.4, the
Termination Date shall be the last day of the Initial Employment Period or the
last Renewal Period, as applicable. Notwithstanding the foregoing, if within
fifteen (15) days after any Notice of Termination is given, the party receiving
such Notice of Termination notifies the other party that a good faith dispute
exists concerning the termination, the “Termination Date” for purposes of
determining the Executive’s entitlement to benefits under this Agreement shall
be the date on which the dispute is finally determined by an independent
arbitrator selected by the American Arbitration Association.
 
4.6           Board/Committee Resignation.  Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the Termination
Date and to the extent applicable, from the Board (and any committees thereof)
and the Board of Directors (and any committees thereof) of any of the Company’s
affiliates.
 
ARTICLE V
RESTRICTIVE COVENANTS
 
For the purposes of this Article V, all references to the Company shall include
the Company and its affiliates.
 
5.1           Non-Solicitation and Non-Competition.
 
(a)           Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:
 
(i)           During the period of Executive’s employment with the Company and,
for a period of two (2) years  after termination of Executive’s employment (the
“Nonsolicit Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:
 
(1)           with whom Executive had personal contact or dealings on behalf of
the Company during the one (1) year period preceding Executive’s termination of
employment;
 
(2)           with whom employees reporting to Executive have had personal
contact or dealings on behalf of the Company during the one (1) year immediately
preceding the Executive’s termination of employment; or
 
(3)           for whom Executive had direct or indirect responsibility during
the one (1) year immediately preceding Executive’s termination of employment.
 
(ii)           During the Nonsolicit Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
 
(1)           solicit or encourage any employee of the Company or its affiliates
to leave the employment of the Company or its affiliates; or
 
(2)           hire any such employee who was employed by the Company or its
affiliates as of the date of Executive’s termination of employment with the
Company or who left the employment of the Company or its affiliates coincident
with, or within one year prior to or after, the termination of Executive’s
employment with the Company.
 
(iii)          During the Nonsolicit Period, Executive will not, directly or
indirectly, solicit, or encourage to cease to work with the Company or its
affiliates, any consultant then under contract with the Company or its
affiliates.
 
(iv)          During the period of Executive’s employment with the Company and,
for a period of (18) months after termination of Executive’s employment for any
reason (the “Noncompete Period”), Executive will not directly or indirectly:
 
(1)           engage in any business that is, or will be, engaged wholly or
primarily in the business of manufacturing, purchasing, selling or supplying in
the United States any product or service manufactured, purchased, sold, supplied
or provided by the Company or its affiliates, and which is or will be directly
in competition with the business of the Company or its affiliates (including,
without limitation, businesses which the Company or its affiliates have specific
plans to conduct in the future and as to which Executive is aware of such
planning) in the United States (a “Competitive Business”);
 
(2)           enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;
 
(3)           acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or
 
(4)           interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Company or any of its affiliates and customers, clients, suppliers,
partners, members or investors of the Company or its affiliates.
 
(v)          Notwithstanding anything to the contrary herein, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which controls, such Person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.
 
5.2           Confidentiality.
 
(a)           Executive acknowledges that the identity of the clients and
customers of the Company, the prices, terms and conditions at, or upon which,
the Company sells its products or provides its services and other non-public,
proprietary or confidential information relating to the business, financial and
other affairs of the Company (including, without limitation, any idea, product,
trade secret, know-how, research and development, software, databases,
inventions, processes, formulae, technology, designs and other intellectual
property; creative or conceptual business or marketing plan, strategy or other
material developed for the Company by Executive; or information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals -- concerning the past, current or future business,
activities and operations of the Company or its affiliates and/or any third
party that has disclosed or provided any of same to the Company on a
confidential basis) (hereinafter collectively referred to as “Confidential
Information”) are valuable, special unique assets of the Company and that such
Confidential Information, if disclosed to others, may result in loss of business
or other irreparable and consequential damage to the Company.
 
(b)           Executive shall hold in fiduciary capacity, for the benefit of the
Company, all Confidential Information and shall not, at any time during the
Employment Period or thereafter (i) retain or use for the benefit, purposes or
account of Executive of any other Person, or (ii) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any Confidential Information, without the prior written
authorization of the Company.
 
(c)           Notwithstanding the foregoing, the term Confidential Information
shall not include information (i) generally known to the public or the trade
other than as a result of Executive’s breach of this covenant or any breach of
other confidentiality obligations by third parties, (ii) made legitimately
available to Executive by a third party without breach of any confidentiality
obligation, (iii) the release of which is deemed by the Board to be in the best
interest of the Company, or (iv) the disclosure of which is required by
applicable law; provided that Executive shall give prompt written notice to the
Company of such legal requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.
 
(d)           Notwithstanding anything herein to the contrary, any party to this
Agreement (and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
 
(e)           Upon termination of Executive’s employment with the Company for
any reason, Executive shall (i) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company or its
affiliates, (ii) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company or its affiliates, except that Executive may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information, and (iii) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.
 
5.3           Non-Disparagement.  Executive agrees that Executive will not
disparage the Company or its affiliates, or its or their current or former
officers, directors, and employees in any way; further, Executive will not make
or solicit any comments, statements, or the like to the media or to others that
would be considered derogatory or detrimental to the good name or business
reputation of any of the aforementioned entities or individuals; provided, that
this Section does not prohibit statements which Executive is required to make
under oath or which are otherwise required by law, provided that such statements
are truthful and made in a professional manner; further provided that this
Section does not prohibit Executive from making statements which would otherwise
be in violation of this Section, provided such statements are made by Executive
in response to public statements made by the Company, or its authorized
representatives, which are derogatory or detrimental to the good name or
business reputation of the Executive.
 
5.4           Acknowledgment of Reasonable Covenants.  It is expressly
understood and agreed that Executive and the Company consider the restrictions
and covenants contained herein to be reasonable and enforceable, because, among
other things, (a) Executive will be receiving compensation under this Agreement
or otherwise, (b) there are many other areas in which, and companies for which,
Executive could work in view of Executive’s background, (c) the restrictions and
covenants set forth herein do not impose any undue hardship on Executive, (d)
the Company would not have entered into this Agreement but for the restrictions
and covenants of Executive contained herein, and (e) the restrictions and
covenants contained herein have been made in order to induce the Company to
enter into this Agreement.
 
5.5           Modification of the Restrictive Covenants.  If, at the time of
enforcement of the restrictive covenants set forth herein, a final judicial
determination is made by a court or arbiter of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
ARTICLE VI
MISCELLANEOUS
 
6.1           Survival.  Sections 4.1 through 4.6 inclusive (as applicable to
the relevant circumstance of termination only), 5.1 through 5.5 inclusive and
6.1 through 6.14 inclusive shall survive and continue in full force in
accordance with their terms notwithstanding any termination of Executive’s
employment hereunder or termination of the Initial Employment Period or the
Employment Period.
 
6.2           Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications shall be sent to
the address indicated below:
 
To the Company:
 
Express Scripts, Inc.
One Express Way
Saint Louis, MO 63121
Attention: Chief Legal Officer


To Executive:
George Paz
147 Gay Avenue
St. Louis, MO  63105


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6.3           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
6.4           Complete Agreement.  This Agreement constitutes the complete
agreement and understanding between the parties regarding the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by and between the parties, written or oral, including, without
limitation, the Prior Agreement, which shall automatically terminate upon the
effectiveness of this Agreement; provided, however, that this Agreement shall
not supersede or modify the terms of the Nondisclosure and Noncompetition
Agreement, and any restricted stock, stock options or other equity awards or
deferred compensation shall be subject to the terms of the applicable notices or
agreements; and provided further, however that this Agreement shall not
supersede or modify the terms of any equity awards or special bonus awards (i.e.
bonuses other than the Annual Bonus) specifically granted under the Prior
Agreement.  The applicable provisions of this Agreement amend the terms and
provisions of the Incentive Plan to the extent addressed by this Agreement, as
the same may have been amended prior to the date hereof, with respect to awards
covered by this Agreement and made to Executive hereunder.
 
6.5           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
6.6           Successors and Assigns.  Except as otherwise provided herein, all
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of and be enforceable by the Company and its respective successors and
assigns. Except as otherwise specifically provided herein, this Agreement,
including the obligations and benefits hereunder, may not be assigned to any
party by Executive.
 
6.7           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied to this
Agreement.
 
6.8           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
 
6.9           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Missouri, without regard to
conflicts of laws principles thereof; provided, however, that issues related to
the Incentive Plan or any grants thereunder shall be resolved in accordance with
the laws of the State of Delaware.
 
6.10           Specific Performance.  The Company shall be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including reasonable attorneys’ fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
Executive agrees and acknowledges that money damages are an inadequate remedy
for any breach of the provisions of this Agreement, including, without
limitation, Sections 5.1 through 5.3 hereof, and that the Company shall be
entitled to apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. Further, Executive acknowledges that the
forfeiture provision set forth in the termination provisions hereof shall not be
construed to limit or otherwise affect the Company’s right to seek legal or
equitable remedies it may otherwise have, or the amount of damages for which it
may seek recovery, resulting from breach of this Agreement.
 
6.11           Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Executive.
 
6.12           Tax Matters.
 
(a)           Notwithstanding anything to the contrary herein (or any other
agreement entered into by and between Executive and the Company or any incentive
arrangement or plan offered by the Company), in the event that any amount or
benefit paid or distributed to Executive pursuant to this Agreement, taken
together with any amounts or benefits otherwise paid or distributed to Executive
by the Company or any of its subsidiaries (collectively, the “Covered
Payments”), would constitute an “excess parachute payment” as defined in Section
280G of the Code, and would thereby subject Executive to an Excise Tax, the
provisions of this Section 6.12 shall apply.
 
(b)           If the aggregate present value (as determined for purposes of
Section 280G of the Code) of the Covered Payments exceeds the amount which can
be paid to Executive without Executive incurring an Excise Tax, but is less than
125% of such amount, then the amounts payable to Executive under this Agreement
(or any other agreement by and between Executive and the Company or pursuant to
any incentive arrangement or plan offered by the Company) may, in the discretion
of the Company, be reduced (but not below zero) to the maximum amount which may
be paid hereunder without Executive becoming subject to the Excise Tax (such
reduced payments to be referred to as the “Payment Cap”). In the event Executive
receives reduced payments and benefits as a result of application of this
Section 6.12, Executive shall have the right to designate which of the payments
and benefits otherwise set forth herein (or any other agreement between
Executive and the Company or any incentive arrangement or plan offered by the
Company) will be received in connection with the application of the Payment Cap,
subject to the following sentence.  Reduction shall first be made from payments
and benefits which are determined not to be nonqualified deferred compensation
for purposes of Section 409A of the Code, and then shall be made (to the extent
necessary) out of payments and benefits which are subject to Section 409A of the
Code and which are due at the latest future date.
 
(c)           If the aggregate present value of all Covered Payments is equal to
or exceeds 125% of the amount which can be paid to Executive without Executive
incurring an Excise Tax, Executive shall be entitled to receive an additional
amount (the “Tax Reimbursement Payment”) such that the net amount retained by
Executive with respect to such Covered Payments, after deduction of any Excise
Tax on the Covered Payments and any federal, state and local income tax and
Excise Tax on the Tax Reimbursement Payment provided for by this Section 6.12,
but before deduction for any federal, state or local income or employment tax
withholding on such Covered Payments, shall be equal to the amount of the
Covered Payments.  Such additional amount may be paid by the Company directly to
the applicable taxing authority.  The Tax Reimbursement Payment shall be paid in
the calendar year following the date of the Change in Control.
 
(d)           Immediately upon a Change in Control, the Company shall notify
Executive of any modification or reduction as a result of the application of
this Section 6.12. In the event Executive and the Company disagree as to the
application of this Section 6.12, the Company shall select a law firm or
accounting firm from among those regularly consulted (during the twelve-month
period immediately prior to the Change in Control that resulted in the
characterization of the Covered Payments as parachute payments) by the Company,
and such law firm or accounting firm shall determine, at the Company’s expense,
the amount to which Executive shall be entitled hereunder (and pursuant to any
other agreements, incentive arrangements or plans), taking into consideration
the application of this Section 6.12, and such determination shall be final and
binding upon Executive and the Company.
 
6.13           Executive Representation.  Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
 
6.14           Cooperation.  Each party shall provide reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.
 
6.15           Section 409A of the Code.  Notwithstanding anything to the
contrary in this Agreement, the parties mutually desire to avoid adverse tax
consequences associated with the application of Section 409A of the Code to this
Agreement and agree to cooperate fully and take appropriate reasonable actions
to avoid any such consequences under Section 409A of the Code, including
delaying payments and reforming the form of the Agreement if such action would
reduce or eliminate taxes and/or interest payable as a result of Section 409A of
the Code.
 
6.16           Arbitration.  Executive and the Company agree that any and all
disputes between the parties hereto arising from or relating to this Agreement,
and/or any release executed by Executive pursuant to the terms of this
Agreement, shall be submitted and decided by binding arbitration before a single
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) then in effect.  Venue for the arbitration shall
be in St. Louis County, Missouri and the laws of the State of Missouri will
apply.  Any demand for arbitration shall be made within a reasonable time after
the claim, dispute, or other matter in question has arisen, and in no event
shall any such demand be made after the date when institution of legal of
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. Under no circumstances
will either party be subject to punitive damages.  Each party hereto shall bear
its costs of the arbitration proceeding. However, the prevailing party in the
arbitration, as designated by the arbitrator, shall be entitled to recover its
reasonable cost of the arbitration, including, without limitation, its
reasonable attorneys’ fees, from the other party as determined by the
arbitrator.
 
* * * * *



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first above written.
 
THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
 
 

  EXPRESS SCRIPTS, INC.                     By: /s/ Gary G. Benanav      Name: 
Gary G. Benanav    
Title:  Chairman, Compensation and Development Committee
                    EXECUTIVE                     /s/ George Paz       Name: 
George Paz  

 
 

--------------------------------------------------------------------------------
